Wells, J.
Under the instructions from the court, the jury must have found that the defendant kept the tenement described in the indictment, and that it was used for the illegal sale of in toxicating liquors. If the only evidence was of sales of beer on the Lord’s day, then they must have found that it was strong beer, or of some Mnd that is intoxicating, or declared to be so by the statute. The instructions so required. The sale of such beer on the Lord’s day is an illegal sale of intoxicating liquors, under the acts relating to the keeping and sale of intoxicating liquors; and a building kept and used for the purpose of such *365sales, is a nuisance. Commonwealth v. Shea, 14 Gray, 386. It is within the express terms of the statute. That such sales would have been legal, if made on other days of the week, does not affect the question. It is also well settled that it is no answer to such a charge that the act was also illegal and punishable as an offence against the statutes relating to the Lord’s day. Commonwealth v. Trickey, 13 Allen, 559.

Exceptions overruled.